Citation Nr: 1212208	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a psychiatric disorder manifested by anxiety and psychosis.                


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Kansas Army National Guard from March 16, 1978 until March 15, 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas (the RO), which denied the Veteran's claim.  The Veteran perfected an appeal of that denial.

The Veteran presented testimony at a videoconference hearing in March 2007 which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a February 2010 letter, the Veteran and her representative were notified by the Board that the Veterans Law Judge who conducted the March 2007 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, she was to respond within 30 days from the date of the letter.  A review of the record reveals that although the Veteran responded to the February 2010 letter, she did not request another hearing before a Veterans Law Judge.  As neither the Veteran nor her representative have requested that a hearing before another Member of the Board be scheduled, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Veteran filed a claim of entitlement to service connection for a mood disorder.  Although service connection for any other psychiatric disability has not been claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In June 2007 and March 2009, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder for further development. The VA Appeals Management Center (AMC) continued the previous denial of the Veteran's claim in October and November 2009 supplemental statements of the case (SSOCs). The case was subsequently returned to the Board, and in a June 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated November 15, 2011, granted the motion, vacated the Board's June 2011 decision, and remanded the case to the Board.

The Joint Motion for Remand noted, in part, that the Board improperly required written corroboration of the Veteran's lay statements when finding that her contention that she was sexually harassed by a fellow soldier and was also under stress due to the way she was treated by her commanding officers during service with the Kansas National Guard in the 408th Aviation Company in 1989 was not credible.  In particular, the Board stated that there was no "objective indication of an in-service disease or injury of an acquired psychiatric disorder" [emphasis as in original].  The JMR noted that it appeared the Board found the Veteran not credible because her lay statements regarding the alleged in-service assault were not corroborated.  The JMR further noted that a stressor is not required for entitlement to service connection for a non- PTSD psychiatric disability, and the Board provided no explanation as to why it supplied the requirements for supporting a claim for service connection for PTSD to a claim for a non-psychiatric disorder.  The parties in the JMR therefore found that the Board erred in requiring corroboration of the alleged assault to support the Veteran's claim for service connection for an acquired psychiatric disorder. 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

In this regard, the Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's acquired psychiatric disorder is related to her service, in particular her alleged in-service assault.  The Board acknowledges that the Veteran's service treatment records do not show treatment or diagnoses of an acquired psychiatric disorder, but that the Veteran has been diagnosed with anxiety disorder as well as a history of bipolar disorder with psychosis since that time.  Nevertheless, the Veteran claims that her in-service assault resulted in her current psychiatric disorder.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of her acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).
 
The Board also observes that, following issuance of the November 2011 Joint Motion for Remand, the Veteran's attorney submitted a statement dated in March 2012 indicating that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, her SSA records are not currently in the claims folder.
 
The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Further, the Board notes that the Veteran's attorney indicated in the March 2012 statement that the Veteran has received treatment for her psychiatric disorder from Cook County Mental Health Center, Valeo Health Center, and Shawnee County Health Agency.  However, these records are not associated with the Veteran's claims folder.

Finally, the RO should verify the dates of the Veteran's period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and request copies of any pertinent service treatment and personnel records during these periods of service that are not already associated with her claims folder following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should verify all periods of the Veteran's ACDUTRA and INADUTRA and obtain service treatment and personnel records covering such periods of service that are not currently associated with the claims folder.  

2. The RO should request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

3. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for her psychiatric disorder(s) since service.  Of particular interest are medical records from Cook County Mental Health Center, Valeo Health Center, and Shawnee County Health Agency.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

4. The RO should thereafter schedule the Veteran for a VA psychiatric examination to determine the existence and etiology of any current psychiatric disorder, to include PTSD. The claims folder, including a copy of this REMAND, must be provided to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  Prior to the examination, the RO must specify for the examiner the stressors that are verified by the record.  The examiner is requested to provide an opinion regarding the following:

  	a. Is it at least as likely as not (i.e., probability 
of 50 percent) that the Veteran's claimed in-service personal assault occurred.  The examiner is directed to consider (i) secondary records, (ii) the Veteran's medical records, personnel records, and (iii) any lay statements submitted by the Veteran and the examination report should reflect consideration of such evidence.

b. Is it at least as likely as not (i.e., probability of 50 percent) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service, to include her claimed in-service personal assault.  In this regard, the examiner is instructed, with respect to the issue of PTSD if diagnosed, to consider only the stressor(s) identified as having been verified by the record.

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disorder is due to an injury or disease incurred or aggravated while performing a period of ACDUTRA?

d. If the answer to (b.) and (c.) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disorder is due to an injury (but not disease) incurred or aggravated while performing a period of INACDUTRA?

      A complete rationale must be given for any 
opinion expressed and the foundation for all  conclusions should be clearly set forth.  The report of the examination should be associated with the Veteran's claims folder. 

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


